Citation Nr: 0611257	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  02-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for pes planus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for arthritis of 
the left knee, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for popliteal scar 
of the left knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable evaluation for dysentery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  The Board remanded this 
matter in March 2004 for further development.  The appeal has 
been returned to the Board for further appellate 
consideration.  

A motion to advance this case on docket, due to the veteran's 
age was received by the Board in March 2004. This motion was 
granted by the Board in the same month. See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).

The Board in its March 2004 remand referred a claim for 
service connection for a stomach condition to the RO for 
appropriate action.  No action has yet been taken and this 
matter is again referred to the RO for appropriate action.  

The appeal of the claims for entitlement to increased ratings 
for popliteal scar of the left knee and for dysentery are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.





FINDINGS OF FACT

1.  The veteran's pes planus is manifested by complaints of 
arch tenderness and pain while walking and on weight bearing 
difficulties, equivalent to a moderate flatfoot, improved by 
orthotics and with no objective evidence of marked deformity, 
pain on manipulation and use accentuated, indication of 
swelling on use, and there is no evidence of characteristic 
callosities.

2.  The veteran's left knee arthritis are manifested by no 
current evidence of weakness or instability, with a range of 
motion from -10 to 80 degrees with mild pain, and do not more 
closely resemble severe weakness and pain, nor ankylosis, nor 
a nonunion of the tibia and fibula with loose motion, 
requiring a brace.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for pes planus of both feet are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a and 
Diagnostic Codes 5276 (2005).

2.  The criteria for a rating in excess of 30 percent for 
arthritis of the left knee have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.68, Part 4, 
Diagnostic Codes 5003, 5260, 5261, 5262, 5456 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  The Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

In the present case, the veteran's claim for increased 
ratings was received in July 2001.  After adjudicating the 
veteran's claim in October 2001, the RO, via the appeals 
management center,  provided initial notice of the provisions 
of the VCAA in a March letter.  In this letter, the veteran 
was told of the requirements to establish an increased 
rating, of the reasons for the denial of his claim, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  He was 
sent an additional VCAA letter by the appeals management 
center in October 2004.  The duty to assist letters and the 
supplemental statement of the case issued in November 2006 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
The Board remanded this matter in March 2004 to obtain 
additional evidence. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports, and the most recent 
examination report provides a current assessment of the 
veteran's condition based on review of the records, and 
examination of the veteran. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish earlier 
effective dates for either the increased rating for the pes 
planus or left knee arthritis.  There is no prejudice 
regarding an increased rating for the left knee arthritis or 
the pes planus disability as these claims are being denied.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2005).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2005).  It is 
the intention of the VA Schedule for Rating Disabilities 
(Rating Schedule) to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2005).

A.  Pes Planus

In this case, service connection for pes planus was granted 
by the Chicago, Illinois RO in September 1946 and a 
noncompensable rating was assigned.  Subsequently a 10 
percent rating was assigned by a RO rating decision of August 
1948, which has been confirmed and continued by subsequent 
rating decisions.  He filed this claim on appeal in August 
2001.

The veteran's bilateral foot disability is evaluated 10 
percent disabling under the criteria for pes planus.  
Acquired pes planus (flatfoot), bilateral or unilateral, will 
be rated as 10 percent disabling when moderate, with the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achillis, pain on manipulation and use of 
the feet; as 30 percent disabling when bilateral and severe, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities; and as 50 percent disabling when bilateral and 
pronounced, with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances. 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2005).

VA treatment records between 2002 and 2004 submitted in 
conjunction with his August 2001 claim reveal that the 
veteran's bilateral pes planus was of a moderate severity 
essentially improved by orthotic devices.  In January 2002 he 
was noted to have pain in the medial arch of both feet, 
aggravated by weightbearing and was assessed with plantar 
fasciitis bilaterally and flatfeet.  He was advised to get 
custom molded inserts in his shoes that would support his 
arch and decrease the stress and strain placed on the plantar 
fascia ligament as well as other plantar structures on the 
site.  He received orthopedic shoes in February 2002.  By 
June 2002, he was seen for follow up and related that his 
feet were much better and was found to have no other problems 
with his feet that needed attention.  He was not to be seen 
by the podiatry clinic for another year.  These records do 
not show the veteran's bilateral pes planus to more closely 
resemble severe, as there is no objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and there 
is no evidence characteristic callosities which would warrant 
a higher rating.  

The report of the December 2004 VA examination revealed 
complaints of pain in his feet when he walks every day.  He 
could walk only 10 minutes before the pain forced him off his 
feet.  He did use custom orthotics, but continued to have 
problems with pain in his arches.  He described the pain to 
be in the mid foot region around the arch.  There was no pain 
in the toes or the ankle.  His feet were tender to palpation 
and to pressure about the arch.  His left foot seemed more 
tender than the right to palpation.  X-rays showed bilateral 
flat foot deformity with no other bony problems.  The 
findings from this examination are consistent with a 10 
percent rating for moderate pes planus under Diagnostic Code 
5276, with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendo Achillis, pain on 
manipulation and use of the feet.  They do not reflect the 
pes planus to more closely resemble a 30 percent rating as 
there is no evidence of severe bilateral pes planus, with no 
findings of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, or characteristic callosities.

The Board has examined the pertinent medical evidence and 
finds that overall, the veteran's service-connected pes 
planus does not meet the applicable schedular criteria for a 
rating in excess of 10 percent currently in effect.  There is 
no benefit of the doubt that can be resolved in his favor as 
the preponderance of the evidence does not show symptoms that 
more nearly approximate the criteria for a higher rating.  
Accordingly, the claim for an increased rating is denied.  

B.  Left Knee

The September 1946 rating decision granted service connection 
for a left knee disability derangement of the left knee with 
injury to tibia and a 10 percent rating was assigned under 
Diagnostic Code 5263.  Subsequent rating decisions have 
changed the disability classification of the left knee 
disability over time, with an August 1948 rating classifying 
the disability as traumatic arthritis and evaluated under 
Diagnostic Code 5010 and a September 1948 rating that re-
classified the disability as unstable left knee and granted 
an increased rating to 30 percent.  A May 1951 rating 
decision found that no instability was present, reclassified 
the disability as scar, left popliteal space, under 
Diagnostic Code 7804 and reduced the disability to 10 percent 
disabling.  In a November 1998 rating decision, the RO 
continued the 10 percent rating for the popliteal scar, but 
assigned a separate 10 percent rating for arthritis of the 
left knee, with limitation of motion.  

The veteran filed his increased rating claim in August 2001.  
The October 2001 rating decision on appeal granted a 30 
percent rating for the veteran's left knee arthritis.  
Traumatic arthritis is rated under the criteria for 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
38 C.F.R. § 4.71a Diagnostic Codes 5010, 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below:  With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent. Note (1):  The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion. Note (2):  The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.  

Limitation of flexion of the leg to 15 degrees shall be rated 
30 percent.  Flexion limited to 30 degrees shall be rated 20 
percent.  Flexion limited to 45 degrees shall be rated 10 
percent.  Flexion limited to 60 degrees shall be rated 0 
percent.  38 C.F.R. § 4.71a; Diagnostic Code 5260. 

Limitation of extension of the leg to 45 degrees shall be 
rated 50 percent.  Extension limited to 30 degrees shall be 
rated 40 percent.  Extension limited to 20 degrees shall be 
rated 30 percent.  Extension limited to 15 degrees shall be 
rated 20 percent.  Extension limited to 10 degrees shall be 
rated 10 percent and extension limited to 5 degrees shall be 
rated 0 percent.  38 C.F.R. § 4.71a; Diagnostic Code 5261.

VA General Counsel held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  

Among the evidence submitted in conjunction with the 
veteran's July 2001 increased rating claim were VA records 
from between 2002 and 2004, most of which addressed 
nonservice connected health problems, but made occasional 
mention of the left knee disability.  Records from June 2002 
reflect that the veteran on follow up for his bilateral foot 
pain, demanded that he be given a cane for his left knee, 
saying that he did not need it all the time.  The podiatrist 
informed him that more information and a diagnosis for the 
knee needed to be obtained in order for the cane to be 
prescribed, but no specific evaluation of the knee was made 
at that time.  Later in July 2002 the veteran was seen by a 
kinseotherapist and stated that he had a bad left knee that 
would give out and he would fall.  He was fitted with a cane 
and instructed on how to use it.  No evaluation of the left 
knee was reported in this record, which diagnosed arthritis 
and unstable gait.  

These June and July 2002 records which documented subjective 
complaints of instability were not supported by objective 
evidence of instability.  These records from June and July 
2002 did not reveal any other pertinent findings about the 
left knee, and thus provide no basis for an increased rating 
under any other applicable Diagnostic Code.  The most recent 
VA examination prior to these records was an October 1998 VA 
examination which did not report any complaints of 
instability and on objective examination, showed the knee to 
be stable in the AP and medial to lateral planes.  This 
examination also showed his range of motion to be 
noncompensable on both flexion and extension, with the range 
from 0 to 127 degrees.  The VA records preceding the 
veteran's current claim, dated from 1998 to 1999, are silent 
for any findings or complaints of left knee instability or 
other disability of the left knee.  This evidence does not 
suggest that consideration of the veteran's left knee 
disability is warranted under Diagnostic Code 5257.  

Complaints referable to the left knee were not shown again in 
the VA records until February 2004, when the veteran was 
noted to occasionally use a cane due to a "bad leg" which 
was injured in service.  Another February 2004 record noted 
that he used the cane due to lower left extremity (LLE) pain, 
but made no useful findings regarding the left knee.  The 
records from February 2004 revealed him to be in physical 
therapy for residuals of a cerebral vascular accident (CVA) 
which also affected his mobility.  The veteran was noted to 
be able to move his lower extremities and hold against 
moderate resistance at the knees 3+ to 4-; otherwise there 
were no significant findings regarding the left knee.  These 
VA records thus provided no useful information upon which to 
determine whether a higher rating than 30 percent is 
warranted under any of the potentially pertinent rating 
criteria.

The report of the December 2004 VA examination revealed the 
range of motion to be -10 to 80 degrees, which was limited by 
pain and stiffness and he also had considerable crepitance in 
the patellofemoral joint on motion.  He was unable to flex 
his knee more than 80 degrees due to pain.  His knee was 
stable to ligamentous testing.  He reported functional 
limitations of increasing pain in the knee the following day 
after walking too much or doing too much the day before.  X-
ray study of the knee showed arthritis in the patellofemoral 
joint and slight narrowing in the medial joint space with 
osteo space foundation.  The findings from this examination 
reveal that the negative 10 degrees extension of the leg is a 
greater range of motion than the 5 degrees for a 
noncompensable rating for extension and the 80 degrees of 
flexion is also greater than the 60 degrees range for a 
noncompensable rating for flexion.  Although he was noted to 
use a cane to ambulate, the examiner did not elaborate 
further on the reason for this.  The findings from this 
examination do not show evidence of an instability which 
would warrant a separate rating under Diagnostic Code 5257.  

Nor do the findings of this examination or any of the other 
evidence show evidence of a rating greater than 30 percent 
under any other potentially applicable criteria.  There is no 
evidence of ankylosis in flexion between 10 degrees and 20 
degrees which would warrant a 40 percent rating under 
Diagnostic Code 5256, nor does the evidence show impairment 
of the tibia and fibula, nonunion, with loose motion, 
requiring a brace which would warrant a 40 percent rating 
under Diagnostic Code 5262.  The 30 percent rating that the 
veteran is currently in receipt for his arthritis is higher 
than the maximum ratings under other potentially applicable 
Diagnostic Codes.  

VAOPGPREC 9-98 (1998), which allows for a separate rating for 
arthritis, including loss of motion in instances where a knee 
disability is evaluated under Diagnostic Code 5257 for 
instability and also has X-ray evidence of arthritis, is not 
for application in this case, where the left knee disability 
has not been evaluated under Diagnostic Code 5257 since 1948, 
and there have been no objective signs of instability of this 
knee shown during the pendency of this appeal.  Thus there is 
no prejudice to the veteran from the RO's failure to consider 
this provision.  

The Board has examined the pertinent medical evidence and 
finds that overall, the veteran's service-connected left knee 
arthritis does not meet the applicable schedular criteria for 
a rating in excess of 30 percent currently in effect.  There 
is no benefit of the doubt that can be resolved in his favor 
as the preponderance of the evidence does not show symptoms 
that more nearly approximate the criteria for a higher 
rating.  Accordingly, the claim for an increased rating is 
denied.  

Extraschedular Consideration

The veteran's service-connected pes planus and left knee 
arthritis is not shown to present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1) (2005).  The veteran is shown to be 80 years 
old and severely disabled with extensive hospitalization due 
to other medical disabilities besides his service connected 
knee and foot disorders.  Thus extraschedular consideration 
is not appropriate in this matter.  


ORDER

A rating in excess of 10 percent disabling for bilateral pes 
planus is denied.  

An initial rating in excess of 30 percent disabling for left 
knee arthritis is denied.  


REMAND

The Board notes that the January 2006 supplemental statement 
of the case issued after additional development was conducted 
pursuant to the Board's March 2004 remand failed to address 
the remanded issues of entitlement to an increased rating for 
popliteal scar of the left knee in excess of 10 percent 
disabling and for entitlement to a compensable rating for 
dysentery.  There is no other correspondence of record that 
provides the appellant with applicable laws for these issues.  
The Board's March 2004 remand also instructed the RO to 
consider the revised regulations addressing skin disorders, 
which the RO failed to do.  Due process considerations 
require that an appellant be provided with the pertinent laws 
and regulations in a supplemental statement of the case prior 
to Board review.  Therefore, this case must be remanded for 
compliance with the Board's March 2004 remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present matter, which involves 
entitlement to increased ratings for a popliteal scar of the 
left knee and for dysentery, the veteran was provided with 
notice of the type of evidence necessary to establish an 
increased disability rating in an October 2004 letter, but 
this letter did not address the question of effective date.  
On remand, VA must do so.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the veteran a 
corrective notice, that: (1) notifies the 
claimant that a schedular or 
extraschedular disability rating is 
determined by applying relevant 
diagnostic codes in the Rating Schedule, 
to provide a disability rating from 0% to 
as much as 100% (depending on the 
disability involved) based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment; (2) 
explains the information or evidence 
needed to establish an effective date, if 
a higher disability rating is granted, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (U. S. Vet. App. Mar. 3, 2006);  
(3) informs him of what he needs to 
provide; (4) what information VA has or 
will provide; and (5) request or tell the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The VBA AMC should conduct any 
additional development deemed necessary, 
and issue a supplemental statement of the 
case addressing the issues of entitlement 
to an increased rating for popliteal scar 
of the left knee in excess of 10 percent 
disabling and for entitlement to a 
compensable rating for dysentery.  The 
supplemental statement of the case must 
provide the pertinent laws, regulations 
or rating schedule provisions that 
address these issues and include a review 
of the scar issue with consideration of 
all revised regulations governing the 
evaluation of skin disabilities.  The 
appellant should be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by 
the VBA AMC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


